Citation Nr: 1434365	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-31 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder and post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to June 1973, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In the November 2008 rating decision, the RO denied service connection for PTSD and schizoaffective disorder.  The Veteran's representative filed a notice of disagreement in November 2009.  The RO determined that the notice of disagreement was not timely and that the November 2008 rating decision became final.  However, the Board notes that letters written by the Veteran, which constitute new and material evidence, were associated with the claims file within one year of the November 2008 rating decision.  As such, the November 2008 rating decision did not become final and a determination of whether new and material evidence was submitted to reopen the November 2008 rating decision is not required.  See 38 C.F.R. 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010) (Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence).  

The Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and schizoaffective disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009). 

The Veteran testified before the undersigned Veterans Law Judge at a November 2012 Board hearing.  A transcript of the Board hearing is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

Initially, the Board notes that the Veteran was afforded a VA examination in July 2011.  When VA provides a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2011 VA examination report is inadequate as the examiner did not provide an etiology opinion as to whether the Veteran's acquired psychiatric disorder(s) had its onset in service or is otherwise related to service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  As such, the Board finds that an additional examination is required to clarify the Veteran's diagnosis and to determine whether the Veteran has an acquired psychiatric disorder that is related to or had its onset in service.  

Review of the claims file reveals that the Veteran is currently in receipt of disability benefits from the Social Security Administration (SSA) due to his psychiatric condition.  The Board notes that although the SSA determination letter is of record, the medical treatment records on which the determination was based are not associated with the record.  Such records are pertinent to the Veteran's claim and should be associated with the claims file.  See Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).  

The RO shall also associate outstanding records from Dr. Liss dated after October 2012 and St. Anthony's Medical Center dated after October 1995.  Review of the claims file reveals that the Veteran may have had additional psychiatric treatment from a Dr. Wader and Dr. Vohee.  The RO shall take appropriate procedures to obtain the additional treatment records.    

Additionally, the Board notes that in a November 2009 notice of disagreement, the Veteran requested a hearing before a Decision Review Officer.  Upon remand, the RO shall contact the Veteran and his representative to determine if the Veteran wishes to appear for a hearing before a Decision Review Officer.  If so, the RO shall schedule the Veteran for a hearing before a Decision Review Officer.  



Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative to determine if the Veteran still wishes to appear for a hearing before a Decision Review Officer.  If so, the RO shall schedule the Veteran for a hearing before a Decision Review Officer.  

2. Obtain any records of pertinent VA treatment and associate them with the claims file, to include VA treatment from the Poplar Bluff VAMC.  If no records are available, include documentation of the unavailability in the claims file.

3. Request from the SSA copies of any SSA disability benefit determinations as well as copies of the medical records on which such determinations were based.  If the records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such.  

4. Afford the Veteran an opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file, to include pertinent treatment records from Dr. Liss dated after October 2012, St. Anthony's Hospital dated after October 1995, Dr. Vohee, and Dr. Wader.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any private sources.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

5. Invite the Veteran to submit medical and hospitalization records, medical statements, and any other additional lay or medical evidence from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his behavioral changes post-service, to include hearing voices within one year of separation from service.  He should be provided an appropriate amount of time to submit this evidence.

6. Then schedule the Veteran for an appropriate VA examination in order to determine the nature, onset, and etiology of any identified acquired psychiatric disorders.  All necessary tests and studies should be undertaken.  The claims file must be made available to the examiner for complete review of the Veteran's pertinent medical history.

After conducting an appropriate examination of the Veteran, the examiner should diagnose any acquired psychiatric disorders found to be present.  A diagnosis of PTSD should be specifically ruled in or excluded.  In determining whether the Veteran has a diagnosis of PTSD, the examiner must discuss Dr. Liss's treatment records, to specifically include the July 2009 assessment of PTSD.  If the Veteran does not have PTSD, the elements of the criteria for that diagnosis that are lacking should be set forth.  

The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's schizoaffective disorder, and any other acquired psychiatric disorder found to be present, had its onset during service, within the initial year after separation from service, or is otherwise related to service.  The examiner shall specifically address the Veteran's competent report that he began hearing voices within one year of separating from service.    

A thorough explanation for the conclusions reached should be set forth.

7. Then readjudicate the appeal.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

